Exhibit 10.2

ISDA®

International Swaps and Derivatives Association, Inc.

NOVATION AGREEMENT

dated as of November 30, 2006 among:

THE ROYAL BANK OF SCOTLAND PLC. (the “Remaining Party”),

NOVASTAR MORTGAGE, INC. (the “Transferor”)

AND

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-6 (the “Transferee”).

The Remaining Party and NovaStar Financial, Inc. (“NFI”) are parties to a 1992
ISDA Master dated as of June 30, 2005 (the “NFI/RBS Master Agreement”). The
Remaining Party and NFI originally entered into certain transactions (each an
“Old Transaction”) under the NFI/RBS Master Agreement, each evidenced by a
Confirmation (an “Old Confirmation”) with reference number IRG16076279,
IRG16078815, IRG16078817, IRG16082235, IRG16089258, IRG16089272, respectively,
attached hereto as Exhibit I. The Old Transactions were transferred by novation
to the Transferor from NFI pursuant to the Novation Agreement dated July 19,
2006, among NFI, the Remaining Party and the Transferor, made subject to a 1992
ISDA Master Agreement dated as of July 19, 2006, between the Remaining Party and
the Transferor (the “Old Agreement”) and assigned the following internal
reference number IRG16076279, IRG16078815, IRG16078817,IRG16082235, IRG16089258,
IRG16089272.

The Remaining Party and the Transferee are simultaneously entering into a 1992
ISDA Master Agreement dated as of the date hereof in the form attached hereto as
Exhibit II (the “New Agreement”).

With effect from and including November 30, 2006 (the “Novation Date”) the
Transferor wishes to transfer by novation to the Transferee, and the Transferee
wishes to accept the transfer by novation of, all the rights, liabilities,
duties and obligations of the Transferor under and in respect of each Old
Transaction, with the exception of the Excluded Rights and Obligations referred
to below, with the effect that the Remaining Party and the Transferee enter into
a new transaction (each a “New Transaction”) between them having terms identical
to those of each Old Transaction, subject to the same exceptions and as more
particularly described below.

The Remaining Party wishes to accept the Transferee as its sole counterparty
with respect to the New Transactions.

The Transferor and the Remaining Party wish to have released and discharged, as
a result and to the extent of the transfer described above, their respective
obligations under and in respect of the Old Transactions.

Accordingly, the parties agree as follows: —

 

1. Definitions.

Terms defined in the ISDA Master Agreement (Multicurrency-Cross Border) as
published in 1992 by the International Swaps and Derivatives Association, Inc.
(the “1992 ISDA Master Agreement”) are used herein as so defined, unless
otherwise provided herein. For purposes of this Novation Agreement, “Excluded
Rights and



--------------------------------------------------------------------------------

Obligations” means all obligations of each of the Transferor and the Remaining
Party to Transfer (as defined in the Credit Support Annex to the Old Agreement)
Eligible Collateral (as so defined) in respect of the Old Transactions and all
related rights of the Remaining Party and the Transferor under the Old
Agreement.

 

2. Transfer, Release, Discharge and Undertakings.

Subject to the execution and delivery of the New Agreement by each of the
parties thereto to the other, with effect from and including the Novation Date
and in consideration of the mutual representations, warranties and covenants
contained in this Novation Agreement and other good and valuable consideration
(the receipt and sufficiency of which are hereby acknowledged by each of the
parties):

 

  (a) subject to Section 2(d) of this Novation Agreement, the Remaining Party
and the Transferor are each released and discharged from further obligations to
each other with respect to each Old Transaction and their respective rights
against each other thereunder are cancelled, provided that such release and
discharge shall not affect any rights, liabilities or obligations of the
Remaining Party or the Transferor with respect to payments or other obligations
due and payable or due to be performed prior to the Novation Date, and all such
payments and obligations shall be paid or performed by the Remaining Party or
the Transferor in accordance with the terms of the Old Transactions;

 

  (b) in respect of each New Transaction, the Remaining Party and the Transferee
each undertake liabilities and obligations towards the other and acquire rights
against each other identical in their terms to each corresponding Old
Transaction (and, for the avoidance of doubt, as if the Transferee were the
Transferor and with the Remaining Party remaining the Remaining Party, save for
the Excluded Rights and Obligations and any other rights, liabilities or
obligations of the Remaining Party or the Transferor with respect to payments or
other obligations due and payable or due to be performed prior to the Novation
Date). For the sake of clarity, all references to Independent Amounts shall be
deemed deleted from the Confirmations for each New Transaction;

 

  (c) each New Transaction shall be governed by, form part of, and be subject to
the New Agreement and the relevant Old Confirmation (which, in conjunction and
as deemed modified to be consistent with this Novation Agreement, shall be
deemed to be a Confirmation between the Remaining Party and the Transferee), and
the offices of the Remaining Party and the Transferee for purposes of each New
Transaction shall be their offices at their addresses for notices provided for
in the New Agreement; and

 

  (d) on the Novation Date, the Remaining Party shall transfer all of the Posted
Collateral (as defined in the Credit Support Annex to the Old Agreement) held by
it in respect of the Old Transactions to the account or accounts of the
Transferor identified by it by notice given to the Remaining Party as provided
in the Old Agreement, and the Transferor shall transfer all Posted Collateral
held by it in respect of the Old Transactions to the account or accounts of the
Remaining Party identified by it by notice given to the Transferor as provided
in the Old Agreement, in each case together with all Interest Amount and
Distributions thereon (as so defined). The Remaining Party’s or the Transferor’s
failure to effect these transfers will continue to constitute Potential Events
of Default and may constitute Events of Default under the Old Agreement
notwithstanding the transfer by novation contemplated herein.

 

3. Representations and Warranties.

 

  (a) On the date of this Novation Agreement:

 

  (i) Each of the parties makes to each of the other parties those
representations and warranties set forth in Section 3(a) of the 1992 ISDA Master
Agreement with references in such Section to “this Agreement” or “any Credit
Support Document” being deemed references to this Novation Agreement alone.

 

2



--------------------------------------------------------------------------------

  (ii) The Remaining Party and the Transferor each makes to the other, and the
Remaining Party and the Transferee each makes to the other, the representation
set forth in Section 3(b) of the 1992 ISDA Master Agreement, in each case with
respect to the Old Agreement or the New Agreement, as the case may be, and
taking into account the parties entering into and performing their obligations
under this Novation Agreement.

 

  (iii) Each of the Transferor and the Remaining Party represents and warrants
to each other and to the Transferee that:

 

  (A) it has made no prior transfer (whether by way of security or otherwise) of
the Old Agreement or any interest or obligation in or under the Old Agreement or
in respect of any Old Transaction; and

 

  (B) without prejudice to the obligations of the Remaining Party and the
Transferor referred to in Section 2(d) of this Novation Agreement, as of the
Novation Date, all obligations of the Transferor and the Remaining Party under
each Old Transaction required to be performed before the Novation Date have been
fulfilled.

 

  (iv) Each party represents to each of the other parties: —

 

  (A) Non-Reliance. Transferor and the Remaining Party is each acting for its
own account, and with respect to the Transferee, Deutsche Bank National Trust
Company is executing as Trustee for the Transferee. Each has made its own
independent decisions to enter into this Novation Agreement and as to whether
this Novation Agreement is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary. It is
not relying on any communication (written or oral) of the other parties as
investment advice or as a recommendation to enter into this Novation Agreement;
it being understood that information and explanations related to the terms and
conditions of this Novation Agreement shall not be considered investment advice
or a recommendation to enter into this Novation Agreement. No communication
(written or oral) received from any of the other parties shall be deemed to be
an assurance or guarantee as to the expected results of this Novation Agreement;

 

  (B) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Novation
Agreement. It is also capable of assuming, and assumes, the risks of this
Novation Agreement; and

 

  (C) Status of Parties. None of the other parties is acting as a fiduciary for
or an adviser to it in respect of this Novation Agreement.

 

  (b) The Transferor makes no representation or warranty and does not assume any
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of any New Transaction or the New Agreement or any documents
relating thereto and assumes no responsibility for the condition, financial or
otherwise, of the Remaining Party, the Transferee or any other person or for the
performance and observance by the Remaining Party, the Transferee or any other
person of any of its obligations under any New Transaction or the New Agreement
or any document relating thereto and any and all such conditions and warranties,
whether express or implied by law or otherwise, are hereby excluded.

 

3



--------------------------------------------------------------------------------

4. Counterparts.

This Novation Agreement (and each amendment, modification and waiver in respect
of it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

 

5. Costs and Expenses.

The parties will each pay their own costs and expenses (including legal fees)
incurred in connection with this Novation Agreement and as a result of the
negotiation, preparation and execution of this Novation Agreement.

 

6. Amendments.

No amendment, modification or waiver in respect of this Novation Agreement will
be effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties or confirmed by an exchange of
telexes or electronic messages on an electronic messaging system and subject to
the Rating Agency Condition (as defined in the New Agreement).

 

7. (a)   Governing Law.

This Novation Agreement will be governed by and construed in accordance with the
laws of the State of New York without reference to the conflict of laws
provisions thereof.

 

  (b) Jurisdiction.

The terms of Section 13(b) of the 1992 ISDA Master Agreement shall apply to this
Novation Agreement with references in such Section to “this Agreement” being
deemed references to this Novation Agreement alone.

 

  (c) Not Acting in Individual Capacity.

Deutsche Bank National Trust Company is signing this Novation Agreement solely
in its capacity as Trustee of the Transferee under the Pooling and Servicing
Agreement among NovaStar Mortgage Funding Corporation, NovaStar Mortgage, Inc.,
U.S. Bank National Association, and Deutsche Bank National Trust Company dated
as of November 1, 2006 (the “Pooling and Servicing Agreement”) and in the
exercise of the powers and authority conferred and vested in it thereunder and
not in its individual capacity. It is expressly understood and agreed by the
parties hereto that (i) each of the representations, undertakings and agreements
herein stated to be those of Transferee is made and intended for the purpose of
binding only the Transferee, (ii) nothing herein contained shall be construed as
creating any liability for Deutsche Bank National Trust Company, individually or
personally, to perform any covenant (either express or implied) contained herein
stated to be those of Transferee, and all such liability, if any, is hereby
expressly waived by the parties hereto, and such waiver shall bind any third
party making a claim by or through one of the parties hereto, and (iii) under no
circumstances shall Deutsche Bank National Trust Company be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Transferee under this Novation Agreement. All persons
having any claim against the Trustee reason of the Transactions contemplated by
this Novation Agreement shall look only to the assets of NovaStar Mortgage
Supplemental Interest Trust, Series 2006-6 (subject to the availability of funds
therefor in accordance with the Flow of Funds as set forth in Article IV of the
Pooling and Servicing Agreement) for payment or satisfaction thereof.

 

4



--------------------------------------------------------------------------------

The foregoing may not be construed to give to Majority Certificateholders any
rights under this Novation Agreement.

 

  (d) Pooling and Servicing Agreement.

Capitalized terms used in this Novation Agreement that are not defined herein
and are defined in the Pooling and Servicing Agreement shall have the respective
meanings assigned to them in the Pooling and Servicing Agreement.

 

  (e) Agency Role of Greenwich Capital Markets, Inc. In connection with this
Novation Agreement, Greenwich Capital Markets, Inc. has acted as agent on behalf
of the Remaining Party. Greenwich Capital Markets, Inc. has not guaranteed and
is not otherwise responsible for the obligations of the Remaining Party under
this Agreement.

 

  (f) Calculation

Promptly after each Reset Date, but in no event later than three New York
Business Days prior to each related Distribution Date, the Calculation Agent
shall deliver the reset notice in writing via mail or facsimile to the Trustee
at the address provided in the notices portion of the New Agreement.

 

  (g) Account Details

 

Remaining Party:    The Royal Bank of Scotland    Bank: JPMorgan Chase Bank   
ABA No.: 021000021    Account No.: 400930153    Attention: Financial Markets
Fixed Income and Interest Rate Derivative Operations, London    SWIFT Code:
SWIFT RBOSGB2RTCM with JPMorgan Chase Bank, New York CHASUS33 Transferee:   
Deutsche Bank National Trust Company    ABA # 021001033    Acct # 01419663   
Acct Name NYLTD Funds Control - Stars West    Ref: Trust Administration -
Novastar 2006-6, Hedge confirm # [            ]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Novation Agreement on the
respective dates specified below with effect from and including the Novation
Date.

 

THE ROYAL BANK OF SCOTLAND PLC     NOVASTAR MORTGAGE, INC. By: Greenwich Capital
Markets, Inc., its agent     By:  

/s/ Deborah Pfeifer

    By:  

/s/ David L. Farris

Name:   Deborah Pfeifer     Name:   David L. Farris Title:   Vice President    
Title:   Vice President

 

NOVASTAR MORTGAGE SUPPLEMENTAL INTEREST TRUST, SERIES 2006-6 By: Deutsche Bank
National Trust Company, as Trustee under the Pooling and Servicing Agreement,
acting not in its individual capacity, but solely in its capacity as Trustee to
NovaStar Mortgage Supplemental Interest Trust, Series 2006-6 By:  

/s/ Melissa Wilman

Name:   Melissa Wilman Title:   Vice President

 

6



--------------------------------------------------------------------------------

Exhibit I

[Old Hedge Confirmations attached behind this page]



--------------------------------------------------------------------------------

Our Reference:IRG16076279

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

11 September 2006

Novastar Mortgage Inc.

Kansas City

Attn: Dave Farris

Dear Sirs,

AMENDMENT

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE ORIGINAL

CONFIRMATION FOR THIS TRANSACTION

Our Reference: IRG16076279

Re: USD 20,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 19 July 2006, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16076279

 

Notional Amount   USD 20,000,000.00 Trade Date   29 August 2006 (time of trade
is available upon request) Effective Date   25 September 2006 Termination Date  
25 September 2009 subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts   Fixed Amount Payer   Novastar
Mortgage Inc Fixed Amount Payer Payment Date   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention,
with No Adjustment to Period End Dates. Fixed Rate   .31800 pct Business Days  
New York Fixed Rate Day Count Fraction   30/360 Floating Amounts   Floating Rate
Payer   The Royal Bank of Scotland plc Floating Rate Payer Payment Dates   The
25th day of each month, commencing 25 October 2006 to and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRG16076279

 

Cap Rate   5.25 pct Floating Rate Option   USD–LIBOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc  

Any payments due to yourselves in relation to this Transaction, where The Royal
Bank of Scotland plc currently hold your relevant Standard Settlement
Instructions, these will be applied to this Transaction. If these are not
currently held by ourselves or are not relevant to this Transaction,

please advise.

Offices  

The Office of The Royal Bank of Scotland

plc for the Transaction is

  London

The Office of Novastar Mortgage Inc for

the Transaction is

  Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference:IRG16076279

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations, related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected result of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone    +44 (0)20 7085 0730 Fax   

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E–mail    gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference:IRG16076279

Re: USD 20,000,000.00 Interest Rate Cap Our Ref: IRG16076279

We acknowledge receipt of your document dated 11 September 2006 with respect to
the above–referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2009, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP 132

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5



--------------------------------------------------------------------------------

Our Reference:IRG16078815

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

08 September 2006

Novastar Mortgage Inc

Kansas City

Attn: Dave Farris

Dear Sirs,

AMENDMENT

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE ORIGINAL

CONFIRMATION FOR THIS TRANSACTION

Our Reference: IRG16078815

Re: USD 80,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 30 June 2005, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16078815

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

Notional Amount   USD 80,000,000.00 Trade Date   01 September 2006 (time of
trade is available upon request) Effective Date   25 September 2006 Termination
Date   25 September 2008 subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts   Fixed Amount Payer   Novastar
Mortgage Inc Fixed Amount Payer Payment Date   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention,
with No Adjustment to Period End Dates. Fixed Rate   .25800 pet Business Days  
New York Fixed Rate Day count Fraction   30/360 Floating Amounts   Floating Rate
Payer   The Royal Bank of Scotland plc Floating Rate Payer Payment Dates   The
25th day of each month, commencing 25 October 2006 to and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRG16078815

 

Cap Rate   5.15 pet Floating Rate Option   USD–LIBOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc   Any payments due to
yourselves in relation to this Transaction, where The Royal Bank of Scotland plc
currently hold your relevant Standard Settlement Instructions, these will be
applied to this Transaction. If these are not currently held by ourselves or are
not relevant to this Transaction, please advise. Offices   The Office of The
Royal Bank of Scotland plc for the Transaction is   London

The Office of Novastar Mortgage Inc for

the Transaction is

  Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference:IRG16078815

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone    +44 (0)20 7085 0730 Tax   

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E-mail    gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference:lRG16078815

Re: USD 80,000,000.00 Interest Rate Cap Our Ref: IRG16078815

We acknowledge receipt of your document dated 08 September 2006 with respect to
the above referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2008, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP 133

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5



--------------------------------------------------------------------------------

Our Reference:IRG16078817

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

06 September 2006

Novastar Mortgage Inc

Kansas City

Attn: Dave Farris

Dear Sirs,

AMENDMENT

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE ORIGINAL

CONFIRMATION FOR THIS TRANSACTION

Our Reference: IRG16078817

Re: USD 20,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 30 June 2005, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16078817

 

Notional Amount   USD 20,000,000.00 Trade Date   01 September 2006 (time of
trade is available upon request) Effective Date   25 September 2006 Termination
Date   25 September 2009 subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts   Fixed Amount Payer   Novastar
Mortgage Inc Fixed Amount Payer Payment Date   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention
with No Adjustment to Period End Dates. Fixed Rate   .326 pet Business Days  
New York Fixed Rate Day Count Fraction   30/360 Floating Amounts   Floating Rate
Payer   The Royal Bank of Scotland plc Floating Rate Payer Payment Dates   The
25th day of each month, commencing 25 October 2006 to and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRQ16078817

 

Cap Rate   5.15 pet Floating Rate Option   USD–L1BOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc   Any payments due to
yourselves in relation to this Transaction, where The Royal Bank of Scotland plc
currently hold your relevant Standard Settlement Instructions, these will be
applied to this Transaction. If these are not currently held by ourselves or are
not relevant to this Transaction, please advise. Offices   The Office of The
Royal Bank of Scotland plc for the Transaction is   London

The Office of Novastar Mortgage Inc for

the Transaction is

  Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference:IRG16078817

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction ):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded

 

Telephone   +44 (0)20 7085 0730 Fax  

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E-mail   gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference: IRG16078817

Re: USD 20,000,000.00 Interest Rate Cap Our Ref: 1RG16078817

We acknowledge receipt of your document dated 08 September 2006 with respect to
the above–referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2009, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP 134

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5



--------------------------------------------------------------------------------

Our Reference:IRG16082235

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

08 September 2006

Novastar Mortgage Inc

Kansas City

Attn: Dave Farris

Dear Sirs,

AMENDMENT

THIS CONFIRMATION AMENDS AND RESTATES IN ITS ENTIRETY THE ORIGINAL

CONFIRMATION FOR THIS TRANSACTION

Our Reference: IRG16082235

Re: USD 20,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 30 June 2005, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16082235

 

Notional Amount   USD 20,000,000.00 Trade Date   08 September 2006 (time of
trade is available upon request) Effective Date   25 September 2006 Termination
Date  

25 September 2009 subject to adjustment in accordance with the Modified
Following

Business Day Convention

Fixed Amounts   Fixed Amount Payer   Novastar Mortgage Inc Fixed Amount Payer
Payment Date   The 25th day of each month, commencing 25 October 2006 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention with No Adjustment to Period End
Dates. Fixed Amount   .335 pet Business Days   New York Fixed Rate Day Count
Fraction   30/360 Floating Amounts   Floating Rate Payer   The Royal Bank of
Scotland plc Floating Rate Payer Payment Dates   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRG16082235

 

Cap Rate   5.15 pet Floating Rate Option   USD–LIBOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc   Any payments due to
yourselves in relation to this Transaction, where The Royal Bank of Scotland plc
currently hold your relevant Standard Settlement Instructions, these will be
applied to this Transaction. If these are not currently held by ourselves or are
not relevant to this Transaction, please advise. Offices   The Office of The
Royal Bank of Scotland plc for the Transaction is   London

The Office of Novastar Mortgage Inc for

the Transaction is

  Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference:IRG16082235

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone    +44 (0)20 7085 0730 Fax   

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E–mail    gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference:IRG16082235

Re: USD 20,000,000.00 Interest Rate Cap Our Ref: IRG16082235

We acknowledge receipt of your document dated 08 September 2006 with respect to
the above–referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2009, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP 136

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5



--------------------------------------------------------------------------------

Our Reference:IRG16089258

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

20 September 2006

Novastar Mortgage Inc.

Kansas City

Attn: Dave Farris

Dear Sirs,

Our Reference: IRG16089258

Re: USD 80,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 19 July 2006, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16089258

 

Notional Amount   USD 80,000,000.00 Trade Date   19 September 2006 (time of
trade is available upon request) Effective Date   25 September 2006 Termination
Date   25 September 2008 subject to adjustment in accordance with the Modified
Following Business Day Convention Fixed Amounts   Fixed Amount Payer   Novastar
Mortgage Inc Fixed Amount Payer Payment Dale   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention,
with No Adjustment to Period End Dates. Fixed Rate   .24625 pet Business Days  
New York Fixed Rate Day Count Fraction   30/360 Floating Amounts   Floating Rate
Payer   The Royal Bank of Scotland plc Floating Rate Payer Payment Dates   The
25th day of each month, commencing 25 October 2006 to and including the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRG16089258

 

Cap Rate   5.20 pet Floating Rate Option   USD–LIBOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc   Any payments due to
yourselves in relation to this Transaction, where The Royal Bank of Scotland plc
currently hold your relevant Standard Settlement Instructions, these will be
applied to this Transaction. If these are not currently held by ourselves or are
not relevant to this Transaction, please advise. Offices   The Office of The
Royal Bank of Scotland plc for the Transaction is   London The Office of
Novastar Mortgage Inc for the Transaction is   Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference: IRG16089258

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any part of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone   +44 (0)20 7085 0730 Fax  

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E-mail   gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference:IRG16089258

Re: USD 80,000,000.00 Interest Rate Cap Our Ref: IRG16089258

We acknowledge receipt of your document dated 20 September 2006 with respect to
the above–referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2008, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP 137

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5



--------------------------------------------------------------------------------

Our Reference:IRG16089272

 

    LOGO [g53635img001.jpg]    

Global Banking & Markets

280 Bishopsgate

London EC2M 4RB

20 September 2006

Novastar Mortgage Inc.

Kansas City

Attn: Dave Farris

Dear Sirs,

Our Reference: IRG16089272

Re: USD 20,000,000.00 Interest Rate Cap

The purpose of this document is to set forth the terms and conditions of the
transaction entered into between The Royal Bank of Scotland plc and yourselves
on the Trade Date specified below (the “Transaction”). This document constitutes
a “Confirmation” as referred to in the Agreement specified below.

The Definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

This Confirmation supplements, forms part of, and is subject to, the 1992 ISDA
Master Agreement dated as of 19 July 2006, as amended and supplemented from time
to time (the “Agreement”), between yourselves and The Royal Bank of Scotland
plc. All provisions contained in the Agreement govern this Confirmation except
as expressly modified below.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

1/5



--------------------------------------------------------------------------------

Our Reference:IRG16089272

 

Notional Amount   USD 20,000,000.00 Trade Date   19 September 2006 (time of
trade is available upon request) Effective Date   25 September 2006 Termination
Date  

25 September 2009 subject to adjustment in accordance with the Modified
Following

Business Day Convention

Fixed Amounts   Fixed Amount Payer   Novastar Mortgage Inc Fixed Amount Payer
Payment Date   The 25th day of each month, commencing 25 October 2006 to and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention, with No Adjustment to Period End
Dates. Fixed Rate   .3125 pet Business Days   New York Fixed Rate Day Count
Fraction   30/360 Floating Amounts   Floating Rate Payer   The Royal Bank of
Scotland plc Floating Rate Payer Payment Dates   The 25th day of each month,
commencing 25 October 2006 to and including the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

2/5



--------------------------------------------------------------------------------

Our Reference:IRG16089272

 

Cap Rate   5.20 pet Floating Rate Option   USD–LIBOR–BBA Floating Rate Day Count
Fraction   Actual/360 Designated Maturity   1 month Reset Dates   The first day
of each Calculation Period Business Days   New York Calculation Agent   The
Royal Bank of Scotland plc or, if different, as stated in the Agreement Account
Details   Payments to The Royal Bank of Scotland plc   As per our Standard
Settlement Instructions Payments to Novastar Mortgage Inc   Any payments due to
yourselves in relation to this Transaction, where The Royal Bank of Scotland plc
currently hold your relevant Standard Settlement Instructions, these will be
applied to this Transaction. If these are not currently held by ourselves or are
not relevant to this Transaction, please advise. Offices   The Office of The
Royal Bank of Scotland plc for the Transaction is   London The Office of
Novastar Mortgage Inc for the Transaction is   Kansas City

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

3/5



--------------------------------------------------------------------------------

Our Reference:IRG16089272

Each party represents to the other party on the Trade Date of this Transaction
that (in the absence of a written agreement between the parties that expressly
imposes affirmative obligations to the contrary for this Transaction):–

(a) Non–Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying,
and has not relied, on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into this Transaction; it
being understood that information and explanations related to the terms and
conditions of this Transaction shall not be considered investment advice or a
recommendation to enter into this Transaction, no communication (written or
oral) received from the other party shall be deemed to be an assurance or
guarantee as to the expected results of this Transaction.

(b) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Transaction.

This Transaction has been entered into between yourselves and The Royal Bank of
Scotland plc a member of the London Stock Exchange, authorised and regulated by
the Financial Services Authority.

This Confirmation is in final form and supersedes all previous Confirmations and
communications in respect of this Transaction. No hard Copy will follow.

In the event that you disagree with any pan of this Confirmation, please notify
us via the contact details below, so that the discrepancy may be quickly
resolved. Please note that our telephone conversations with you may be recorded.

 

Telephone    +44 (0)20 7085 0730 Fax   

+44 (0)20 7085 6724

+44 (0)20 7085 4526

E-mail    gbmratesclientconfirmations@rbos.com

We are pleased to have completed this Transaction and look forward to dealing
with you again in the near future,

Please confirm that the foregoing correctly sets forth the terms of our
agreement by a return document to The Royal Bank of Scotland plc substantially
to the following effect:

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

4/5



--------------------------------------------------------------------------------

Our Reference;IRG16089272

Re: USD 20,000,000.00 Interest Rate Cap Our Ref: IRG16089272

We acknowledge receipt of your document dated 20 September 2006 with respect to
the above–referenced Transaction between The Royal Bank of Scotland plc and
Novastar Mortgage Inc with an Effective Date of 25 September 2006 and a
Termination Date of 25 September 2009, and confirm that such document correctly
set forth the terms of our agreement relating to the Swap Transaction described
therein. Yours faithfully, Novastar Mortgage Inc, by specify name and title of
authorised officer.

Yours sincerely,

 

/s/ Gaynor Kaye

Name:   Gaynor Kaye Title:   Authorised Signatory

For and on Behalf of

The Royal Bank of Scotland plc

Confirmed as of the date first written

 

Signed:  

/s/ David L. Farris

Name:   David L. Farris Title:   V.P.

Novastar Mortgage Inc

Kansas City

Counterparty Deal Reference: CAP138

 

 

The Royal Bank of Scotland plc is registered in Scotland No 90312 Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB

 

A member of the London Stock Exchange, authorised and regulated by the Financial
Services Authority

 

Agency agreements exist between members of The Royal Bank of Scotland Group

 

5/5